Citation Nr: 1302611	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-10 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for right shoulder radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for fractures of L1, L3, L4 and L5, with degenerative arthritis of the lumbar spine.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in Indianapolis, Indiana.  Specifically, by a July 2007 rating action, the RO denied the Veteran's claims of entitlement to service connection for arthritis of the cervical spine and service connection for right shoulder radiculopathy.  He perfected an appeal of that decision.  

In August 2010, the Board remanded the case to the RO for a hearing.  

By a rating action in February 2011, the RO increased the ratings for service-connected peripheral neuropathy of the left lower extremity and right lower extremity from 10 percent to 20 percent.  The RO also denied a claim for a rating in excess of 20 percent for fractures of L1, L3, L4 and L5 with degenerative arthritis of the lumbar spine.  Subsequently, in June 2012, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran perfected an appeal of those decisions as well.  



REMAND

The Board notes that, in a statement in lieu of the VA Form 9, dated in April 2008, the Veteran requested a hearing before a hearing officer at the RO.  Hearings were scheduled at the RO in September 2009 and October 2009, but the Veteran failed to appear for those hearings.  However, in July 2010, the Veteran's then-newly appointed representative submitted a statement requesting a videoconference hearing before the Board.  As noted above, in August 2010, the Board remanded the case to the RO in order to afford the Veteran a hearing.  To date, however, no attempt has been made to schedule the Veteran for the requested hearing.  

Recently, in a faxed statement, dated January 10, 2013, the Veteran's attorney again indicated that he wanted a videoconference hearing as soon as possible.  Because a hearing has not yet been scheduled, the case must again be remanded for that purpose.  38 C.F.R. §§ 20.703, 20.704 (2012).  (The Board is aware that a hearing has not been specifically requested with respect to the issues addressed in the February 2011 and June 2012 rating decisions.  Nevertheless, in the interest of economy of process, and because of the great likelihood that a claimant would desire to testify as to all issues on appeal, all issues will be remanded.)

The case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington DC.  The Veteran and his attorney should be notified of the hearing location and date, and be given time to prepare.  The claims file should be returned to the Board in time to allow the Veterans Law Judge opportunity to prepare.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

